Citation Nr: 0331903	
Decision Date: 11/18/03    Archive Date: 11/25/03

DOCKET NO.  98-15 544A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to an initial disability rating for residuals 
of a nondisplaced fracture of the right ankle/fibula, 
evaluated as 10 percent disabling.  

2.  Entitlement to an initial compensable disability rating 
for allergic rhinitis, status-post polypectomy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel



REMAND

On June 11, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Contact the veteran and request him 
to provide the names and addresses of all 
health care providers who have treated 
him for his right ankle/fibula disorder 
and allergic rhinitis since his discharge 
from service.  After securing any 
necessary authorization, obtain and 
associate with the claims file records of 
this treatment.

2.  Following the receipt of any 
additional medical evidence, please make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded the following examinations:

(a)  The veteran should be afforded an 
examination by an orthopedist to 
ascertain the severity and manifestations 
of his residuals of a nondisplaced 
fracture of the right ankle/fibula, 
including clinical findings correlating 
with the pertinent schedular criteria.  
The examining physician should review the 
claims file, conduct all indicated 
studies, report pertinent medical 
complaints, symptoms and clinical 
findings, and address the following 
matters, providing a medical rationale 
for all conclusions and opinions.  The 
examiner is requested to review the 
veteran's records with a view towards 
assessing the veteran's current level of 
impairment due to his right ankle 
disorder.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected right ankle/fibula 
disorder.  In addition, the examiner must 
provide ranges of motion, including a 
comparison of the veteran's range of 
motion to normal range of motion.  The 
examiner must also include an explanation 
as to any findings of arthritis, antalgic 
gait, absence of laxity, nerve or 
ligament damage, and instability.  Since 
it is important "that each disability be 
viewed in relation to its history[,]" 
38 C.F.R. § 4.1 (2002), the claims file 
must be made available to the examiner 
for review in connection with the 
examination.

(b)  The veteran should be afforded a 
nose and sinus examination to determine 
the nature, severity, and manifestations 
of the veteran's allergic rhinitis, 
status-post polypectomy.   The examining 
physician should review the claims file, 
conduct all indicated studies, report 
pertinent medical complaints, symptoms 
and clinical findings, and address the 
following matters, providing a medical 
rationale for all conclusions and 
opinions.  The examiner is requested to 
review the veteran's records with a view 
towards assessing the veteran's current 
level of impairment due to his allergic 
rhinitis.  The examiner is requested to 
report complaints and clinical findings 
in detail, and to clinically correlate 
the veteran's complaints and findings to 
each diagnosed disorder.  The examiner 
must also specify which disorders or 
manifestations are causally or 
etiologically related to the veteran's 
service-connected allergic rhinitis, 
status-post polypectomy.  In addition, 
the examiner must indicate whether the 
veteran has additional polyps, an 
obstruction of the nasal passage, or 
incapacitating episodes (requiring bed 
rest and a physician's treatment) 
characterized by headaches, pain, and 
purulent discharge or crusting.  The 
examiner must also include an explanation 
as to any inconsistent findings in the 
veteran's medical records.  Since it is 
important "that each disability be viewed 
in relation to its history[,]" 38 C.F.R. 
§ 4.1 (2002), the claims file must be 
made available to the examiner for review 
in connection with the examination.

CONTEMPORANEOUSLY, advise the veteran 
that a VA examination is necessary 
because the previous evaluations of 
record do not report the clinical 
findings necessary to evaluate the 
veteran's right ankle/fibula and allergic 
rhinitis.  The veteran MUST also be 
advised that his failure to report for a 
scheduled examination may have 
consequences adverse to the claim.  When 
a claimant fails to report for an 
examination scheduled in conjunction with 
an original compensation claim, the claim 
shall be rated based on the evidence of 
record.  When the examination was 
scheduled in conjunction with any other 
original claim or a claim for increase, 
the claim shall be disallowed.  See 
38 C.F.R. § 3.655(b).

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	S. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



